 
 
I 
111th CONGRESS
1st Session
H. R. 1353 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Putnam (for himself and Mr. Markey of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To extend the registration and reporting requirements of the Federal securities laws to certain housing-related Government-sponsored enterprises, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fannie Mae and Freddie Mac Full Disclosure Act . 
2.Registration of Securities 
(a)Fannie Mae 
(1)Mortgage-backed securitiesSection 304(d) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is amended by striking the fourth sentence and inserting the following new sentence: Securities issued by the corporation under this subsection shall not be exempt securities within the meaning of the laws administered by the Securities and Exchange Commission. 
(2)Subordinate obligationsSection 304(e) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth sentence and inserting the following new sentence: Obligations issued by the corporation under this subsection shall not be exempt securities within the meaning of the laws administered by the Securities and Exchange Commission. 
(3)SecuritiesSection 311 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1723c) is amended— 
(A)in the section header, by striking association; 
(B)by inserting (a) In General.— after Sec. 311.; 
(C)in the second sentence, by inserting by the Association after issued; and 
(D)by adding at the end the following new subsection: 
 
(b)Treatment of Corporation Securities 
(1)In generalAny stock, obligations, securities, participations, or other instruments issued or guaranteed by the corporation pursuant to this title shall not be exempt securities within the meaning of the laws administered by the Securities and Exchange Commission. 
(2)Exemption for approved sellersNotwithstanding any other provision of this title or the Securities Act of 1933, transactions involving the initial disposition by an approved seller of pooled certificates that are acquired by that seller from the corporation upon the initial issuance of the pooled certificates shall be deemed to be transactions by a person other than an issuer, underwriter, or dealer within the meaning of the laws administered by the Securities and Exchange Commission. 
(3)DefinitionsFor purposes of this subsection: 
(A)Approved sellerThe term approved seller means an institution approved by the corporation to sell mortgage loans to the corporation in exchange for pooled certificates. 
(B)Pooled certificatesThe term pooled certificates means single class mortgage-backed securities guaranteed by the corporation that have been issued by the corporation directly to the approved seller in exchange for the mortgage loans underlying such mortgage-backed securities. 
(4)Mortgage related securitiesA single class mortgage-backed security guaranteed by the corporation that has been issued by the Corporation directly to the approved seller in exchange for the mortgage loans underlying such mortgage-backed securities or directly by the corporation for cash shall be deemed to be a mortgage related security as defined in section 3(a) of the Securities Exchange Act of 1934.. 
(b)Freddie MacSubsection (g) of section 306 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455(g)) is amended to read as follows: 
 
(g)Treatment of Securities 
(1)In generalAny securities issued or guaranteed by the Corporation shall not be exempt securities within the meaning of the laws administered by the Securities and Exchange Commission.. 
 
(2)Exemption for approved sellersNotwithstanding any other provision of this title or the Securities Act of 1933, transactions involving the initial disposition by an approved seller of pooled certificates that are acquired by that seller from the Corporation upon the initial issuance of the pooled certificates shall be deemed to be transactions by a person other than as an issuer, underwriter, or dealer within the meaning of the laws administered by the Securities and Exchange Commission. 
(3)DefinitionsFor purposes of this subsection: 
(A)Approved sellerThe term approved seller means an institution approved by the Corporation to sell mortgage loans to the Corporation in exchange for pooled certificates. 
(B)Pooled certificatesThe term pooled certificates means single class mortgage-backed securities guaranteed by the Corporation that have been issued by the Corporation directly to the approved seller in exchange for the mortgage loans underlying such mortgage-backed securities.. 
(c)RegulationsThe Securities and Exchange Commission may issue any regulations as may be necessary or appropriate to carry out the purposes of this section and the amendments made by this section. 
(d)Effective DateThe amendments under this section shall be made upon the expiration of the 180-day period beginning on the date of the enactment of this Act, but shall apply only with respect to fiscal years of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation that begin after the expiration of such 180-day period. 
3.Limitation on registration fees 
(a)In GeneralSection 6(b)(2) of the Securities Act of 1933 (15 U.S.C. 77f(b)(2)) is amended by adding at the end the following new sentence: Notwithstanding any other provision of this title, no applicant, or group of affiliated applicants that do not include any investment company registered under the Investment Company Act of 1940, filing a registration statement subject to a fee shall be required in any fiscal year with respect to all registration statements filed by such applicant in such fiscal year to pay an aggregate amount in fees to the Commission pursuant to subsection (b) in excess of five percent of the target offsetting collection amount for such fiscal year. Fees paid in connection with registration statements relating to business combinations shall not be included in calculating the total fees paid by any applicant.. 
(b)Effective DateThe amendment under subsection (a) shall be made and shall apply upon the expiration of the 180-day period beginning on the date of the enactment of this Act. 
 
